Citation Nr: 0321481	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  02-08 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to August 27, 2001 for 
the grant of service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2002, 
a statement of the case was issued in June 2002, and a 
substantive appeal was received in June 2002.  The veteran 
failed to report for a personal hearing at the RO, scheduled 
in February 2003, without any indication of good cause for 
his failure to appear, and he has not otherwise expressed a 
desire to reschedule that hearing.      


FINDINGS OF FACT

1.  By rating decision in December 1998, the RO denied a 
claim to reopen a service connection claim for bilateral 
hearing loss; the veteran did not file a notice of 
disagreement. 

2.  Following the December 1998 rating decision, a claim to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss was not received prior to August 27, 
2001.


CONCLUSION OF LAW

The criteria for entitlement to assignment of an effective 
date prior to August 27, 2001, for the grant of entitlement 
to service connection for bilateral hearing loss, have not 
been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 
3.400 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an earlier effective date.  The discussions in the rating 
decision and statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a September 
2001 letter, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and statements from the veteran.  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The veteran contends that an effective date prior to August 
27, 2001, is warranted for the grant of service connection 
for bilateral hearing loss.  He claims that the proper 
effective date should be as early as 1996, since the medical 
records show that he had similar bilateral hearing loss as of 
that year.

The effective date for an award of service connection is 
governed by 38 U.S.C.A.    § 5110(a), which states that 
unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application thereof.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An exception to this general rule applies if a 
claim is received within one year of separation from service.  
In that case, the effective date shall be the day following 
separation from service.  See 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  An informal claim is any 
communication indicating an intent to apply for one or more 
benefits. The benefit being sought must be identified.  38 
C.F.R. § 3.155.

A December 1998 rating decision denied the veteran's claim to 
reopen his claim for entitlement to service connection for 
bilateral hearing loss.  The veteran was notified of that 
determination and informed of appellate rights and procedures 
that same month.  However, the veteran did not file a notice 
of disagreement to initiate an appeal from the December 1998 
rating decision.  The December 1998 rating decision therefore 
became final.  38 U.S.C.A. § 7105(c).  

As noted above, the effective date of an award based on a 
claim reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application thereof.  38 
U.S.C.A.                   § 5110(a); 38 C.F.R. § 3.400.  
After a thorough review of the record, the Board is compelled 
to conclude that following the December 1998 rating decision, 
a claim to reopen a claim for service connection for 
bilateral hearing loss was not received prior to August 27, 
2001.  The earliest effective date for the veteran's claim is 
therefore the date of the receipt, August 27, 2001.    

The Board acknowledges the veteran's contention that the 
effective date should be 1996 as the medical records show 
that he had bilateral hearing loss then as he did when his 
claim was granted in December 2001.  However, the veteran's 
claim to reopen his service connection claim for bilateral 
hearing loss was denied by the RO in December 1998.  As the 
veteran did not file an appeal, the December 1998 rating 
decision became final.  Because no claim to reopen his claim 
for service connection for bilateral hearing loss following 
the December 1998 rating decision was received prior to 
August 27, 2001, applicable law provides that the effective 
date of the grant of service connection for that disability 
cannot be earlier August 27, 2001.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  As a result, the claim for 
entitlement to an earlier effective date must be denied.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

